UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1777


CONCETTA M. SAWYERS,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE (UPS),

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-03183-GLR)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Concetta M. Sawyers, Appellant Pro Se.    Jill Schultz Distler,
Emmett F. McGee, Jr., JACKSON LEWIS PC, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Concetta M. Sawyers appeals the district court’s order

denying relief on her complaint filed pursuant to Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e–17   (2012).    We   have   reviewed   the    record   and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       Sawyers v. United Parcel Serv., No.

1:12-cv-03183-GLR (D. Md. May 16, 2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                    2